Opinión disidente del
Juez Asociado Señor Díaz Cruz
en la cual concurren los Jueces Asociados Señores Torres Rigual y Negrón García.
Un jurado trajo veredictos de culpabilidad contra el apelante en delitos de asesinato en primer grado, tentativa de robo e infracción del Art. 8 Ley de Armas, originados en el asalto a un negocio durante el cual el acusado dio muerte al dueño. La Sociedad para Asistencia Legal en su alegato de apelación hace un solo señalamiento de error genérico, consistente en que el juicio no fue objetivo ni imparcial y que se desvió del debido proceso. El veredicto de jurado descansa en evidencia directa, el testimonio de un coautor del asalto que declaró hallarse junto al acusado cuando éste disparó contra don Fernando, el dueño del negocio. La defensa del acusado se centró en los testimo-nios de un cuñado (hermano de la esposa de aquél), y un vecino suyo en el Caserío Ramos Antonini tendentes a desacreditar por falso y prejuiciado el testimonio del tes-tigo de cargo de quien dijeron que había sido abofeteado por el acusado y que había jurado desquitarse. No se ofreció coartada.
El argumento de la Sociedad para Asistencia Legal se concreta en lo que llama indebida admisión en evidencia de prueba de carácter del acusado que llegó al jurado *833mediante contestaciones del testigo Reinaldo Martínez Sánchez al contrainterrogatorio del fiscal y la introducción de acusación y sentencia dictadas contra el mismo acusado en casos previos por robo, Arts. 8 y 6 Ley de Armas y cons-piración. Según la Regla 20 de Evidencia esta prueba de carácter es admisible por excepción si la ofrece el acusado para probar su conducta; puede presentarse mediante tes-timonio de reputación o en la forma de opinión, y el fiscal podrá inquirir en el contrainterrogatorio sobre conducta específica pertinente. En este caso dicha prueba servía también el propósito de impugnar el testigo Martínez Sánchez quien se convirtió en testigo de reputación al con-testar al fiscal, sin objeción de la Defensa:
Exacto, en mi opinión yo entendía que él no era culpable de lo que había sucedido. (Énfasis nuestro.) T. E., pág. 21.
Luego, con intervención de la Defensa que hizo suya y se solidarizó con la evidencia de opinión en torno al carác-ter del acusado, dicho testigo vierte ante el jurado el siguiente testimonio oral:
P: Que él no era culpable. Oiga, pero usted le dijo aquí al Tribunal que la primera vez, usted está hablando hasta las seis de la tarde de ese día. O sea, que usted está relatando unos incidentes que ocurrieron primero en el Arco Iris, des-pués del Arco Iris, frente a la casa de Barreto unos inci-dentes que habían ocurrido antes, pero usted de lo que pasó en el Bar de Don Fernando, usted no sabe nada.
R: No, señor.
P: ¿Y cómo usted puede concluir de que él no es culpable si usted no sabe, si es que usted después lo que hizo Ba-rreto usted no lo sabe?
R: No.
P: Y ya usted concluyó de que Barreto no era culpable. ¿Cómo es eso? Explíquele al Tribunal y a las Damas y Caballeros del Jurado, cómo es que usted llega a esa conclusión.
LICDA. LÓPEZ: Hay objeción a la pregunta en la forma de hacerla, puede ser “misleading.”
*834HON. JUEZ:
Se permite la pregunta, compañera.
LICDA. LÓPEZ:
Es que el compañero está pidiendo una opinión.
HON. FISCAL:
Pero es que le ha dado la opinión.
HON. JUEZ:
Ese es el tipo de opinión que puede dar un testigo.
LICDA. LÓPEZ:
No, pero es que me refiero [a] una conclusión, es distinto a una opinión.
HON. JUEZ:
Vamos a ver.
HON. FISCAL:
Opinión o conclusión, usted dice que Barreto no era culpable de estos hechos que se le imputan. Yo le pregunto, ¿como usted puede llegar a esta opinión o conclusión de que Barreto no es culpable de estos hechos, si usted no sabe lo que pasó después que Barreto se fue a las seis de la tarde?
R: Bueno, yo verdaderamente en los dos años que lo conozco a él, yo sé que él es una persona honrada, yo sé que es una persona que le gusta trabajar. También entiendo que él es una persona que nunca se ha metido con nadie. ...
P: Oiga, ¿usted. .. ?
LIC. FLORES:
Que lo deje contestar, compañero, perdone. (Énfasis nues-tro.)
HON. JUEZ:
Permita que conteste.
HON. FISCAL:
Que es una persona honrada. Vamos a ver.
R: Una persona honrada.
P: ¿Perdón, me permite tomar nota?
HON. JUEZ:
Que le gusta trabajar, dijo él.
HON. FISCAL:
P: ¿Qué más? Es una persona honrada y le gusta trabajar. ¿Qué más?
*835R: Bueno, hasta donde yo lo conozco, ¿ve?, pues él siempre que se da sus tragos, siempre se los da socialmente, tran-quilo. Nosotros, no era la primera vez que nosotros nos dábamos una cerveza, porque él entraba a casa, él bebía en casa conmigo, nos pasábamos al frente de casa y yo entiendo de que no, él no pudo haber sido el que cometió el asesinato.
P: O sea, que usted considera que es un muchacho bueno, un muchacho honrado.
R: Más o menos.
P: ¿Oiga y usted, le pregunto si usted, por esa amistad íntima que usted tenía con Barreto, si usted no se enteró nunca de que él tenía problemas con la justicia anterior-mente a este caso?
R: Cuando yo lo conocía no.
P: Específicamente, le pregunto si usted no sabe que [a] él en Caguas también se le imputó en una ocasión otros casos?
LIC. FLORES:
Vamos a objetar la pregunta, Vuestro Honor. Si ya él con-testó que no.
HON. FISCAL:
Bueno, no, es que él ha dicho que es bueno y honrado.
LIC. FLORES:
No, y dijo que no, que no conocía de que se había visto in-volucrado en ese . . .
HON. JUEZ:
Vamos a ver si ahora se le refresca la memoria, si es que eso es lo que persigue el señor Fiscal. Adelante.
HON. FISCAL:
O sea, usted, nunca llegó a su conocimiento de que Ba-rreto había sido acusado en Caguas de un asalto. ¿Nunca tuvo conocimiento de eso?
R: No, señor.
P: Ni por infracción a la Ley de Armas, ni por una Cons-piración, o sea, que usted nunca tuvo conocimiento de eso.
R: No. (T.E., págs. 21-25.)
Como se ve, la Defensa aprovechó al máximo dicho tes-timonio de opinión y buena conducta al punto en que interviene para que el fiscal no interrumpa la parte pre-*836cisa en que el testigo describe al acusado ante el jurado como persona honrada, trabajador, “que nunca se ha metido con nadie”. La Defensa pudo haberse opuesto o al menos negar su cooperación a este interrogatorio, por no haber sido la reputación y carácter del acusado objeto del directo, si quería impedir la producción de las conviccio-nes previas. Regla 43(F) de Evidencia. Prefirió unirse a esta línea de interrogatorio porque le beneficiaba y debe aceptar las consecuencias legales de su táctica.
Así convertido el testigo de Defensa en un testigo de reputación, fueron correctamente admitidas en evidencia las convicciones previas para tachar tanto la credibilidad del testigo como la buena reputación por él atribuida al acusado. Era este el recurso apropiado del fiscal para des-virtuar lo que había oído el jurado sobre la buena fama y carácter del apelante. Cf. Pueblo v. Iturrino de Jesús, 90 D.P.R. 706, 711 (1964).
La intervención efectiva de la Defensa en el contrain-terrogatorio del fiscal allanó el camino para que la prueba de carácter llegara al jurado. Tal conducta fue lo que puso en contención la fama y carácter del acusado, con tanta eficacia y consecuencia como si lo hubiera hecho en el interrogatorio directo. Además, la prueba del Pueblo, no contradicha por el acusado, fue de tal modo directa y abrumadora, que no puede atribuirse influencia decisiva en el veredicto a la evidencia de buen carácter introducida por el testigo de Defensa y refutada por el fiscal. En el proceso normal de adjudicación de culpabilidad, lo que inclinó al jurado fue el colapso de la Defensa: un hombre señalado por la prueba como autor directo de la muerte de un comerciante en el curso de un robo no niega, ni mucho menos explica, su presencia en el negocio. En tales circuns-tancias el veredicto no solo es justo, sino inevitable, y no ha debido despertar un fervor formalista en pugna con la norma de este Tribunal al conocer de recursos apelativos:
En todo recurso de apelación la función de este Tribunal *837se cumple revisando el legajo de la sentencia guiado por los señalamientos de error o planteamientos de derecho del ape-lante hasta quedar satisfecho de que el acusado tuvo un jui-cio imparcial y objetivo. Hay que recordar que todo acusado tiene derecho a un juicio justo, que no significa necesaria-mente un juicio perfecto. Este Tribunal intervendrá con el veredicto del jurado o el fallo del juez de derecho única-mente cuando esté enervado por error que hiere derechos fundamentales de la persona y que en su proyección y con-secuencia estremezca el sentido básico de justicia. El énfasis insistente en recursos técnicos de procedimiento criminal muy poco adelanta la causa si no plantea la vindicación de un derecho. El procedimiento ha adquirido una exuberancia que a veces nos oculta el tronco, el diseño fundamental de “juicio rápido y público” que en sencilla depuración de la prueba sirva tanto al derecho del ofensor como al de la sociedad agraviada. Pueblo v. Díaz Ríos, 107 D.P.R. 140, 143 (1978).
El veredicto no vulneró derecho fundamental alguno, y es esencialmente justo, por lo que considero que la sentencia debe ser confirmada.